DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 08/20/2021.  Claims 1-24 are pending.
Election/Restrictions
Applicant's election with traverse of Species I. (drawn to Figs. 1-11) in the reply filed on 08/20/2021 is acknowledged.  The traversal is on the ground(s) that the embodiments shown in Figs. 12-13 are details of the first and second supports.  This argument is found to be persuasive.
The requirement is withdrawn, and all figures will be considered, during Examination of claims 1-24.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 118 (see Fig. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “126” has been used to designate both “mount” (see para. [0046], line 1) and “stem” (see para. [0046], line 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 168b (see para. [0061], line 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volin (U.S. 8807513) in view of Tung (U.S. Pat. 7836902).
	Regarding claim 1, Volin teaches an umbrella base, comprising: a first support 55 configured to be coupled to a fixed base or ground support 56 (see Fig. 1), the first support 55 comprising a plurality of enclosed apertures (see openings between teeth 101) extending from a first opening on a top surface of the first support 55 (see opening between 71 and 55) to a 79c on a bottom surface of the first support 55; a second support 71 rotatably coupled to the first support 55 (via bearings 75); an actuator 54,64,72b pivotably coupled to the second support 71 (via pin 73b), the actuator 54,64,72b comprising: a pin 98b disposed at a second end of the actuator 54,64,72b, the pin 98b having a free end disposed away from the second end of the actuator 54,64,72b and a fixed end coupled to the second end of the actuator 54,64,72b (via pin 73b); and a spring 74b, the spring 74b being configured to bias the pin 98b into any one of the plurality of enclosed apertures (as seen in Fig. 5B). 
	Regarding claim 1, Volin is discussed above, and fails to teach a foot pedal for operating the rotating mechanism for the umbrella base.  Tung teaches an umbrella base having a foot pedal 64 for actuating the rotation of an umbrella pole about the vertical axis. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Volin’s rotating base with the foot pedal of Tung, in order to allow a user to step on the actuator, to adjust the umbrella, instead of using their hands, as taught to be desirable by Tung (see discussion in col. 5, lines 1-4).  
	Regarding claim 3, Volin teaches the umbrella base, where the second support 71 comprises a slot (see opening between ears 96b) that surrounds the pin 72b in at least a locked configuration.
	Regarding claim 5, Volin teaches the umbrella base, where the pin 72b comprises a narrowed region adjacent to the free end (see the tip of the pin 72b).
	Regarding claim 14, Volin teaches the umbrella base, where the actuator 54,64,72b comprises a ring shaped body 76 disposed between the first end and the second end thereof (as seen in Fig. 3B).
89, where the ring-shaped body 76 surrounds the umbrella pole mount 89 (when viewed from the top of the umbrella base).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Volin.
	Regarding claim 19, Volin discloses an umbrella base, comprising: a first support 55 configured to be coupled to a fixed base or ground support 56, the first support 55 comprising a plurality of apertures (see openings between teeth 101) extending from an opening on a surface of the first support 55 (see opening between 71 and 55); a second support 71 rotatably coupled to the first support (via bearings 75); an actuator 54,64,72b pivotably coupled to the second support 71 (via pin 73b), the actuator 54,64,72b comprising: a controller 54 disposed at a first end (i.e. top of the actuator 54,64,72b); and a pin assembly 98b disposed at a second end of the actuator 54,64,72b opposite the controller 54, the pin assembly 98b including a pin having a free end disposed away from the second end of the actuator 54,64,72b and a fixed end secured to the second end of the actuator 54,64,72b by a clip 67; where the controller 54 is configured to retract the pin 98b from any one of the plurality of apertures (as seen in Fig. 5B); where the pin 98b is insertable into any one of the plurality of apertures (also seen in Fig. 5B).
89, where the clip 67 is secured to an inner periphery of the actuator 54,64,72b between the inner periphery and the umbrella pole mount 89 such that the clip 67 is retained on the second end (i.e. bottom end) of the actuator 54,64,72b.
	Regarding claim 22, Volin discloses the umbrella base, where the pin 98b extends through a slot (see opening between ears 96b) in the second support 71 and into any one of the plurality of apertures of the first support 55 to prevent the umbrella base from rotating (as seen in Fig. 5B).
	Regarding claim 23, Volin discloses the umbrella base, where the slot (opening between ears 96b) is oriented in a direction transverse to the rotational axis (i.e. vertical axis) of the second support 71.
Allowable Subject Matter
Claims 2, 4, 6-13, 16-18, 20, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Volin and Tung above, the Examiner submits the Notice of References Cited (PTO-892).  US Pats. 8672287 to Li, 7780139 to Markert, and 9271550 to Xiong, teach rotating bases for umbrellas.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        11-Sep-21

/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632